Pfeifer, J.,
dissenting.
{¶ 26} I would concur in the majority opinion but for the fact that there has not been a trial on the original appropriation action. Given that, Civ.R. 13 appears to require the appellants to file their counterclaim with the Trumbull County Court of Common Pleas. Based on the unique facts of this case, that the director has filed an appropriation action against the appellants, which has not yet gone to trial, I would reverse the judgment of the court of appeals and allow the trial court to adjudicate all issues arising “out of the transaction or occurrence that is the subject matter of the opposing party’s claim.” Civ.R. 13(A). It would promote judicial economy to allow the appellants to present evidence regarding damages to the same tribunal that is going to hear the state’s appropriation action. Another alternative is that the trial court could still sua sponte amend the pleadings to expand the description of the taking and consider the damages claim as part of the original action. I dissent.